Citation Nr: 0710185	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-26 304 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for respiratory disability. 


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in April 1992.  He served in the Southwest 
Asia theater of operations from October 1990 to April 1991. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2005, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in August 2005.  




FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from October 1990 to April 1991.

2.  Medical evidence documents abnormal respiratory findings 
beginning in March 1996; a clinical diagnosis of asthma has 
been rendered. 

3.  Chronic respiratory disability was not manifested during 
the veteran's active duty service, nor is the veteran's 
current asthma shown to be causally related to such service. 


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated in July 2004.  The 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the July 2004 
letter was sent to the appellant prior to the November 2004 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the VCAA letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided such notice 
by letter in March 2006.  The Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against the service 
connection claim, no ratings or effective dates will be 
assigned and any questions of notice regarding such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims file and include the reports 
of periodic examinations during service addressing, among 
other things, the condition of the veteran's lungs.  VA 
medical records are also in the claims file.  The Board notes 
that the veteran identified several private medical care 
providers, and records from those providers have been 
obtained.  The veteran also reported that he underwent a VA 
examination in 1993 or 1994, and the record shows exhaustive 
attempts by the RO to obtain those records.  The VA medical 
facility in question conducted a search of archives, but 
found no such records.  While the veteran has not been 
afforded a VA medical examination with etiology opinion, as 
more particularly explained in the following decision, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  For all the foregoing reasons, the Board 
concludes that VA's duties to the claimant have been 
fulfilled with respect to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges the veteran's service in the Southwest 
theater of operations from October 1990 to April 1991.  The 
significance of such service is that service connection may 
be established for a chronic disability manifested by certain 
signs or symptoms which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 
2006).  The Board observes that the claims file includes 
several items of medical evidence which show a medical 
diagnosis of asthma.  Such a diagnosis effectively moots 
consideration of an undiagnosed illness theory of service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
However, it is still for consideration whether the veteran's 
asthma was manifested during service or it otherwise related 
to service.

In his June 2004 service connection claim, the veteran 
reported that his asthma began in 1990.  He also appears to 
have reported treatment during service.  In other 
communications, the veteran has asserted that he began having 
breathing problems after his return from the Persian Gulf 
theater of operations.  A March 1996 private medical record 
includes history given by the veteran to the effect that he 
was in excellent health until about four years before when he 
left the Army and returned to Texas.  He reported that since 
then, he had intermittent problems with congestion and cough, 
and that over the previous six months he had chest tightness 
and wheezing which made him think he had asthma.  The March 
1996 private examiner listed an impression of question of 
asthma.  Subsequent medical records clearly show a diagnosis 
of asthma.  It appears from the above that there has been 
some inconsistency in the veteran's statements regarding the 
onset of respiratory problems. 

Although the veteran reported in his June 2004 claim that he 
was treated for asthma during service, a review of the 
veteran's service medical records does not reveal any 
complaints or findings of respiratory problems.  To the 
contrary, periodic examinations all showed the veteran's 
lungs to be clinically normal.  In fact, on special 
examination in September 1991 based on his Persian Gulf war 
assignment, the veteran expressly denied having, or having 
had, asthma, shortness of breath, or chronic cough.  
Moreover, he again expressly denied such symptoms at the time 
of his discharge examination in January 1992.  Further, the 
veteran's lungs were clinically evaluated as normal at that 
time, and a chest x-ray was within normal limits.  This 
suggests that trained military medical personnel were of the 
opinion that no respiratory disorder was present at that 
time.  The veteran's denial of pertinent symptoms at the 
times of these examinations suggests that he himself did not 
believe he had had asthma or any related respiratory 
problems.  In other words, despite occasional assertions to 
the contrary made by the veteran in the course of seeking VA 
benefits, the Board emphasizes that service medical records 
do not show any complaints, clinical findings, or special 
test findings of chronic respiratory disability.  The Board 
finds that chronic respiratory disability, to include asthma, 
was not manifested during the veteran's active duty service.

It is clear that the veteran developed asthma sometime after 
service.  However, based on the overall evidence, the Board 
must conclude that the asthma in not otherwise causally 
related to the veteran's service.  As noted above, the 
service medical records show that neither the veteran 
himself, nor military medical personnel, believed that that 
the veteran had any chronic respiratory problems during 
service.  The service medical records are entitled to 
considerable weight since they reflect the veteran's health 
status during service and at the time of his discharge from 
service.  These records simply do not suggest that any 
chronic respiratory disorder was manifested during service.  

The post-service medical evidence shows that the veteran 
began experiencing respiratory difficulties after service 
which were subsequently diagnosed as asthma.  However, there 
is no medical evidence suggesting any link to service.  The 
fact that the asthma developed just a few years after service 
is not enough to show a nexus to service in light of the 
negative findings of respiratory disability during service 
and at the time of discharge.  This is not a case where 
service medical records document pertinent symptoms during 
followed by a continuity of such symptoms after service 
culminating in a medical diagnosis of chronic disability.  
Instead, the record strongly suggests that the veteran's 
asthma developed after service and is otherwise unrelated to 
service.  As noted earlier, there is also no basis for 
service connection based on the veteran's service in the 
Southwest Asia theater of operations since medical examiners 
have rendered a medical diagnosis for the veteran's 
respiratory symptoms.  

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


